         Case 3:18-cr-00433-MO          Document 40       Filed 01/30/20      Page 1 of 3




Elizabeth G. Daily, OSB 111758
Assistant Federal Public Defender
Email: liz_daily@fd.org
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524

Attorney for Defendant




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                            Case No. 3:18-cr-00433-MO

                                    Plaintiff,
                                                       DEFENDANT’S SENTENCING
                       v.                              MEMORANDUM

  DIEGO SANCHEZ-LOPEZ,

                                  Defendant.

       Mr. Sanchez-Lopez will appear before this Court on February 3,2020, for sentencing on

his guilty plea to six counts of Armed Bank Robbery in violation of 18 U.S.C. § 2113(a) and (d).

Mr. Sanchez-Lopez-and defense counsel have reviewed the Presentence Report and have no

objections to the advisory guideline calculations. The primary dispute relates to whether the federal

sentence should be imposed to run concurrently with or consecutively to the state sentence

imposed in Washington County Case No. 18CR43753.




Page 1 DEFENDANT’S SENTENCING MEMORANDUM
         Case 3:18-cr-00433-MO          Document 40        Filed 01/30/20     Page 2 of 3




Advisory Guidelines Calculations

       There is no dispute about the advisory Guidelines calculations. The parties have agreed to

the following calculations, in which the probation office concurs:

       Base Offense Level, U.S.S.G. § 2B3.1(a)                                20
       Property of a Financial Institution, U.S.S.G. § 2B3.1(b)(1)            +2
       Brandishing a Weapon, U.S.S.G. § 2B3.1(b)(2)                           +3
       Loss Exceeding $20,000, but Less Than $95,000 (Counts 2 & 6)           +1
       Multiple Count Adjustment, U.S.S.G. § 3D1.4                            +5
       Acceptance of Responsibility                                            -3

       Total Offense Level                                                    28

Mr. Sanchez-Lopez has a total criminal history score of 5, producing a criminal history category

of III, for an advisory Guidelines range of 97 to 121 months.

Defense Sentencing Recommendation

       The prime directive in federal sentencing is the principle of parsimony reflected in 18

U.S.C. § 3553(a) that a sentence be “sufficient, but not greater than necessary,” to accomplish the

purposes of sentencing. Those purposes are:

       (2) the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for the law,
       and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

             (D) to provide the defendant with needed educational or vocational training,
       medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a).

       The statute identifies a number of individualized factors that courts must consider before

imposing sentence, including the nature and circumstances of the offense, the defendant’s personal

history and characteristics, the kinds of sentences available, the relevant Guidelines provisions, the

Page 2 DEFENDANT’S SENTENCING MEMORANDUM
         Case 3:18-cr-00433-MO         Document 40       Filed 01/30/20     Page 3 of 3




need to avoid unwarranted disparity, and the need to provide restitution. 18 U.S.C. § 3553(a). In

the final analysis, “punishment should fit the offender and not merely the crime.” Pepper v. United

States, 562 U.S. 476, 477 (2011) (internal quotation marks and citation omitted).

       Under United States v. Witte, the “fortuity of two separate prosecutions” should not

“grossly increase a defendant’s sentence.” 515 U.S. 389, 405 (1995). In this case, considering

Mr. Sanchez-Lopez’s unique circumstances and the rule of parsimony, the purposes of sentencing

are best met by an 87-month federal sentence imposed to run concurrently with the state sentence.

The consecutive sentence requested by the government would treat Mr. Sanchez-Lopez no

differently than a career offender whose criminality was uncorrected by prior incarceration. By

contrast, the 87-month sentence requested by the defense is a reasonable sentence for the state and

federal charges together, without an undue increase due solely to the fact that state and federal

prosecutors chose to pursue separate prosecutions.

       Respectfully submitted this 29th day of January, 2020.


                                             /s/ Elizabeth G. Daily
                                             Elizabeth G. Daily
                                             Attorney for Defendant




Page 3 DEFENDANT’S SENTENCING MEMORANDUM
